Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 11-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (US 8,856,045 B1), in view of Carapelli (US 2013/0246171 A1)) in view of Matsumoto (JP 2013218466 A). 
Claims 1, 11:
Patel teaches a machine comprising of a detector, transmitter, receiver; and 
a processor to identify and transmit a wireless signal to a portable terminal and receiving a connection request signal from the portable terminal and establish connection with the portable terminal (vending machine allowing a user to make a cashless purchase from a payment acceptance unit or machine, an adapter module for bridging the communication between the machine and the mobile device, the machine calls the mobile device …to establish a link) (see fig. 1, col. 12 line 52 to col. 13 line 40). 
Patel teaches transmitting a wireless signal to a portable terminal and receiving a connection request signal from the portable terminal and establish connection with the portable terminal to make a cashless purchase from a payment acceptance unit or machine, an adapter module the machine calls the mobile device …to establish a link) (see fig. 1, col. 12 line 52 to col. 13 line 40); (user downloading an app, create an account…, a funding source for example could be debit card, credit card, campus card, rewards points, etc.)(see col. 28 lines 14-34). 
However, Patel also teaches mobile device App (140) acts as a communication bridge between the adapter module (associated with the payment accepting unit 120) and the server 130… the app can be assumed to be running on an associated mobile device and being displayed on the device (see fig. 10A-10D), further Patel teaches for the hands-free payment, some of the features can be automated or pre-selected (which has to do with the app) user can select whether he wanted to be alerted when he was in range of all payment accepting units or just “favorite” payment accepting unit 120 and the application would show the appropriate view (see col. 21 lines 1-65).
Carapelli teaches a machine comprising of a detector, transmitter, receiver; and 
a processor to identify and transmit a wireless signal to a portable terminal and receiving a connection request signal from the portable terminal and establish connection with the portable terminal (vending machine such fuel dispenser using a proximity connection used to identify customer’s cell phone or other mobile device ) (see fig. 1, 5, 6); wherein the wireless signal causes the portable terminal to display a launch notification for automatic launching and display of an application on the portable terminal (detection of the mobile causes a “push message” to be sent to the mobile device and the push message can launch an installed app, the app can be pre-installed on the phone and preferably launched (i.e. initiated) by a “push” … the push message can launch an installed app) (see [0010]-[0014], [0048]-[0051]);
receive, via the receiver, a connection request signal from the portable terminal that has received the wireless signal; identify, in response to receiving the connection request signal, the portable terminal connecting to the machine; establish a connection with the identified portable terminal (when the customer approaches the payment terminal and places the phone in proximity to the proximity reader, the payment terminal reads the customer’s identification code from the phone … (see abstract, … the mobile phone in proximity and in communication with the fuel dispenser …) (see [0010]-[0019]);
display, in response to establishing the connection, an identifier of the portable terminal on the display unit (the customer has been identified and certain relevant information, such as a personal greeting to the customer is displayed (e.g. the customer’s name), such information is being shown on both the fuel dispenser’s display and the phone display); and
awarding one or more points (loyalty points) to the identified portable terminal with which connection has been established responsive to a purchase of a product (the customer’s loyalty account may be credited automatically and promotional message or coupons may be sent to the mobile device) (see [0038], [0051]-[0055]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to include Carapelli’s launch notification (push message) in Patel’s machine in order for the mobile device to communicate with the machine by launching the application. 
Patel/Carapelli failed to teach a detector for detecting people, which are located within a predetermined range of the machine and transmitting the wireless signal in response to detecting the person. 
Matsumoto teaches a vending machine comprising of a detector, a transmitter, a receiver and a processor for detecting a person approaching the vending machine and wireless communication means for receiving a request signal from the portable terminal (see abstract, background). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to incorporate Matsumoto’s human sensor in Patel’s vending machine, in order to determine a human is present before communicating with the mobile device. 
Claims 2, 3, 12, 13:
Patel teaches transmitting a first wireless signal to the portable terminal, and, in response to the detector detecting a person, send via the transmitter, a second wireless signal to the portable device different than the first wireless signal; wherein the second wireless signal has a weaker transmission power than the first wireless signal (first a sensor sending infrared signal and then sending a signal to the mobile device (see fig. 1, col. 14 line 8-65, col. 21 line 65 to col. 22 line 64).
Claims 4, 14:
 Patel teaches processor is further configured to identify a portable terminal connecting to the machine based on an order in which connection request signals are received (see col. 22 lines 26-60, col. 26 line 33 to col. 27 line 33).
Claims 5, 15:
Patel teaches wherein the identification unit causes information relating to a portable terminal with which a connection has been established to be displayed on a display unit of the machine (see fig. 8B, fig. 10, col. 28 lines 51-67).
	Claims 7, 8:
	Patel teaches a dispensing mechanism configured to dispense a beverage; wherein the machine is a beverage dispenser (see col. 1 lines 14-38, col. 3 lines 37-64)).
Claims 17, 18:  
Patel teaches receiving payment from the person; receiving a request to vend a beverage; and responsive to receiving the request, vending a requested beverage; dispensing the requested beverage (col. 29 lines 14-60, col. 30 lines 43-67) 

Claims 19, 20:
Patel teaches the payment system configured to send purchase completion signal to the mobile device after the purchase is completed (see col. 21 lines 60-64), Carapelli teaches customer’s loyalty account may be credited automatically and sending receipt to the mobile device after completion of the purchase (see fig. 8, 9).

Response to Arguments
Applicant’s arguments with respect to claim(s)  1-5, 7, 8, 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688